During the time allowed for the filing of a petition for a rehearing the plaintiff, appellee, filed a petition for a correction of our decree, or for a rehearing, if deemed necessary for that purpose. According to the opinion which we rendered our intention was to set aside both the sale from Sloan A. Emerson to J.B. Shirley, dated September 22, 1936, and the sale from J.B. Shirley to Charles O. Noble, dated September 24, 1936. In our decree, however, by inadvertence, we failed to mention the deed from J.B. Shirley to Charles O. Noble. The decree setting aside the sale from Sloan A. Emerson to J.B. Shirley, of course, had the effect of setting aside the sale from J.B. Shirley to Charles O. Noble. Hence we doubt that it is necessary to add anything to the decree in that respect. In order, however, that the form of the decree may conform with the opinion, it is now ordered that the decree be and it is amended so as to declare that the deed from J.B. Shirley to Charles O. Noble, dated September 24, 1936, as well as the decree from Sloan A. Emerson to J.B. Shirley, dated September 22, 1936, is hereby annulled and set aside. It is not necessary to grant a rehearing for that purpose. *Page 757